UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2012 COMMISSION FILE NUMBER 0-13251 MEDICAL ACTION INDUSTRIES INC. (Exact name of registrant as specified in its charter) DELAWARE 11-2421849 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 500 Expressway Drive South, Brentwood, NY 11717 (Address of principal executive offices) Registrant's telephone number, including area code: (631) 231-4600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes ü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filerü Non-accelerated filerSmaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as described in Rule 12b-2 of the Exchange Act). Yes No ü 16,390,628 shares of common stock are issued and outstanding as of February 11, 2013. FORM 10-Q CONTENTS PART I. FINANCIAL INFORMATION Page No. Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets at December 31, 2012 (Unaudited) and March 31, 2012 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended December 31, 2012 and 2011 (Unaudited) 4 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Nine Months Ended December 31, 2012 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended December 31, 2012 and 2011 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II. OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 2 PART I.FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements MEDICAL ACTION INDUSTRIES INC. CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share and per share data) December 31, (Unaudited) March 31, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $790 at December 31, 2012 and $781 at March31, 2012 Inventories, net Prepaid expenses Deferred income taxes Prepaid income taxes Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $36,911 at December 31, 2012 and $35,309 at March 31, 2012 Goodwill Other intangible assets, net Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses Current portion of capital lease obligation Current portion of long-term debt Total current liabilities Deferred income taxes Capital lease obligation, less current portion Long-term debt, less current portion Total liabilities Stockholders’ equity: Common stock 40,000,000 shares authorized, $.001 par value; issued and outstanding 16,390,628 shares at December 31, 2012 and March31, 2012 16 16 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the condensed consolidated financial statements. 3 MEDICAL ACTION INDUSTRIES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except per share data) Three Months Ended December 31, Nine Months Ended December 31, (Unaudited) (Unaudited) Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Goodwill impairment charge - - Operating income (loss) ) ) Interest expense, net Income (loss) before income taxes and extraordinary item ) ) Income tax expense (benefit) ) ) Extraordinary gain, net of tax expense (note 14) - - - Net income (loss) $ ) $ $ ) $ Per share basis : Basic Income (loss) before extraordinary item $ ) $ $ ) $ Extraordinary gain, net of tax expense - - - Net income (loss) $ ) $ $ ) $ Weighted-average common shares outstanding (basic) Diluted Income (loss) before extraordinary item $ ) $ $ ) $ Extraordinary gain, net of tax expense - - - Net income (loss) $ ) $ $ ) $ Weighted-average common shares outstanding (diluted) See accompanying notes to the condensed consolidated financial statements. 4 MEDICAL ACTION INDUSTRIES INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY NINE MONTHS ENDED DECEMBER 31, 2012 (Unaudited) (dollars and sharesin thousands) Common Stock Additional Paid-In Accumulated Other Comprehensive Retained Total Stockholders’ Shares Amount Capital Loss Earnings Equity Balance at April 1, 2012 $
